

110 HR 4178 IH: To extend the authority to collect Shasta-Trinity Marina fees through fiscal year 2027.
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4178IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Huffman (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authority to collect Shasta-Trinity Marina fees through fiscal year 2027.1.Shasta-Trinity Marina feesSection 422 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat 2149) as amended, is further amended by striking and each subsequent fiscal year through fiscal year 2019 and inserting and each subsequent fiscal year through fiscal year 2027. 